COWEN, Senior Judge,
dissenting:
I think that in its laudable effort to reach an equitable result, the court has erred in concluding, upon the facts before us, that the plaintiff had a reasonable expectation that upon returning to the Internal Revenue Service, he would receive the high salary which he had been paid for more than a year during his FTAS assignment in Uruguay. *287As I read the opinion, it also appears to me that the decision, in important respects, is inconsistent with this court’s recent holding in Flaherty v. United States, 222 Ct. Cl. 15, 610 F.2d 756 (1979).
Relying on Whelan v. United States, 208 Ct. Cl. 688, 529 F.2d 1000 (1976), the court states that the plain meaning of section 183(10).9(2) of the regulations not only would have entitled plaintiff to the salary received during his FTAS assignment, but also reasonably would have led him to expect that he would receive a comparable salary upon his completion of his assignment in Uruguay. A contention which is identical to this conclusion was considered and rejected in Flaherty.
It must be remembered that the petition in the Whelan case was filed in 1974 and that the decision was not handed down until January 28, 1976. Plaintiffs assignment to the duty station in Montevideo, Uruguay occurred in July 1973, about 6 months before the petition in Whelan was filed and over 2 years before Whelan was decided. Of course, at that time the IRS understood that its regulations regarding employment rights entitled plaintiff only to the pay of a GS-11 level position, the same position he occupied when he left the United States. Consequently, as the court stated in Flaherty, 222 Ct. Cl. at 21, 610 F.2d at 759, "until Whelan was decided on January 18 [sic], 1976, IRS did not read the regulations as this court later did — and it is very doubtful that affected IRS employees had anything more than a hope of higher pay. * *
In my opinion, the court has also misinterpreted the memorandum of July 18, 1973, from the Regional Commissioner for the Southeast Region to the Director of the Tax Administration Advisory Staff regarding the reemployment rights of Mr. Trabal. The memorandum reads as follows:
Yesterday Ed Clark and our Regional Personnel Officer, James Corley, discussed Mr. Trabal’s reemployment rights after his completion of a third consecutive overseas tour with your staff. The Internal Revenue Manual is silent on reemployment rights of employees who receive more than two consecutive assignments.
This is to advise you that we will extend to Mr. Trabal, upon his completion of his third tour, the same rights he *288had upon completion of his second tour. [Defendant’s exhibit 1.]
There is no proof that this memorandum was ever communicated to plaintiff, but for the purposes of this dissent, I will assume that it was, just as the court has done. It is true that the memoi'andum is slightly different from that sent to plaintiff in Flaherty. There the plaintiff was advised by memorandum that upon his return from his fourth assignment in the FTAS, he would have employment rights to a GS-13 position, the position he held when he left IRS to take the foreign assignment. I think this difference is immaterial because the "reemployment rights” referred to in the Regional Commissioner’s memorandum must have meant the rights which the IRS understood to be in effect as a result of its interpretation of the existing regulations— that is, the reemployment of plaintiff at the GS-11 position which he left. If the memorandum had been communicated to plaintiff and he had inquired as to the extent of his reemployment rights, it is inconceivable to me that the Regional Commissioner or any other authorized official of IRS would have advised Mr. Trabal that such rights would be the same as those which this court held that the plaintiff was entitled to in Whelan. If, as claimed, Mr. Trabal accepted the assignment in Uruguay in reliance upon the Whelan interpretation of section 183(10).9(2), it can hardly be said that this was a reasonable expectation in view of the agency’s contrary interpretation and the fact that Whelan was not decided until more than 2 years later.
In Flaherty, the court emphasized and relied upon the fact that the IRS regulation of March 31, 1975, which replaced the language relied upon by the court’s decision in Whelan, was incorporated in section 0352.3 and that the change occurred 6 months before Mr. Flaherty’s return from foreign service. In the case before us, the amendment became effective some 4 months before Mr. Trabal’s return to the United States. Therefore, the circumstances affecting Mr. Trabal are in that respect similar to those involved in Flaherty.
The court recognizes the "general authority of the United States to change the standards governing the terms and *289conditions of employment for existing employees,” and also declares that "unless a statute or regulation provides otherwise, a government employee ordinarily has no vested right in his existing salary and other emoluments and conditions of employment.” Despite these statements, it appears to me that the court has, in effect, adopted plaintiffs position that when he entered on his FTAS assignment in Uruguay, the rights to which he would be entitled in accordance with Whelan became vested, and therefore, that the amended regulation of March 31, 1975, cannot be applied retroactively to deny plaintiff the higher salary he had been receiving while in Uruguay.